                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            STATESVILLE DIVISION
                                    CIVIL ACTION NO. 5:20-CV-00144-KDB-DSC


                ELIZABETH IRENE LAIL-MOORE,   )
                                              )
                            Plaintiff,        )
                                              )
                v.                            )                                      ORDER
                                              )
                BOSTON SCIENTIFIC CORPORATION )
                et. al.,                      )
                                              )
                           Defendants.        )



                       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

              Affidavit[s] [for Jon C. Conlin and Stephen Hunt, Jr.]” (documents ##40-41) filed September 16,

              2020. For the reasons set forth therein, the Motions will be granted


                       The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Kenneth D. Bell.


                       SO ORDERED.


Signed: September 17, 2020




                      Case 5:20-cv-00144-KDB-DSC Document 44 Filed 09/17/20 Page 1 of 1
